



COURT OF APPEAL FOR ONTARIO

CITATION: Punzo v. Punzo, 2017 ONCA 83

DATE: 20170130

DOCKET: C61677

Feldman, Epstein and Miller JJ.A.

BETWEEN

Viviana Punzo

Applicant (Appellant)

and

Emanuele Punzo

Respondent (Respondent on Appeal)

Ron Shulman, for the appellant

Aurelio Pascuzzi, for the respondent

Heard: September 27, 2016

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated December 15, 2015, with reasons reported at 2016 ONSC
    6029.

ADDENDUM

[1]

In our
    reasons for judgment dated December 19, 2016, we remitted this matter back to
    the motion judge for a determination of whether a retroactive change in support
    is warranted, the quantum of such support, and the date of retroactivity. Costs
    of the appeal were awarded to the appellant, Ms. Punzo.

[2]

After
    the release of the reasons, counsel for the appellant wrote to the court
    seeking a ruling on costs that had been awarded to the respondent on the motion
    below. Although the appellant had requested that relief in the Notice of
    Appeal, the matter was not addressed in submissions and we did not address it
    in our reasons.

[3]

Having
    now reviewed written submissions from both parties, we order as follows. The
    cost order on the motion below is quashed. Costs of that motion are remitted
    back to the motion judge in her discretion.

K. Feldman J.A.

Gloria Epstein J.A.

B.W. Miller J.A.


